Title: To James Madison from John Walker, 11 May 1801
From: Walker, John
To: Madison, James


My dear SirShirley 11th. May 1801
The Bearer Mr. Richard Frazer is desirous of procuring a Clerkship is [sic] some Office of the Federal Government, & being a Stranger to the heads of Departments, has applied to me for an introduction to you. I believe him to be an honest worthy man, & I find he writes a fair hand. Should it be in your power to render service to the Public, by giving emploiment to a worthy man, who has an amiable family depending on his exertions alone, it will, I am sure, be a pleasing task to yourself, at the same time that it will lay a lasting obligation on others, & amongst them on Your friend & hume. Servt.
Jn. Walker
P. S. Mrs. Walker unites with me in affectionate wishes for yourself & Mrs. Madison.
 

   
   RC (NN). Cover marked by Walker: “Mr. Frazer.”



   
   John Walker (1744–1809) of Albemarle County served with JM in the Continental Congress, 1779–80 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 1:318). He succeeded William Grayson in the U.S. Senate in 1790.


